 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 JASON ARTHUR ALTHEIDE,                                    Case No.: 2:19-cv-02245-JAD-BNW

 4             Petitioner

 5 v.                                                              ORDER DIRECTING
                                                                 RESPONSE TO PETITION
 6 STATE OF NEVADA, et al.,
                                                                          [ECF No. 1]
 7             Respondents

 8

 9            Petitioner Jason Arthur Altheide brings this pro se petition for writ of habeas corpus

10 under 28 U.S.C. § 2254 to challenge his 2016 Nevada state court conviction for battery with

11 substantial bodily harm 1 and applies to proceed in forma pauperis. 2 Having reviewed the

12 petition under Habeas Rule 4, I direct the Clerk of Court to docket it 3 and serve it on

13 respondents. And finding that petitioner has shown that he cannot pay the filing fee, I grant his

14 application for leave to proceed in forma pauperis.

15            IT IS THEREFORE ORDERED that petitioner’s application for leave to proceed in

16 forma pauperis [ECF No. 1] is GRANTED; petitioner will not be required to pay the filing fee.

17

18

19

20   1
         ECF No. 1-1.
21   2
         ECF No. 1.
     3
     Petitioner is cautioned that, because a petition for federal habeas corpus should include all
22
   claims for relief of which petitioner is aware, failure to include such a claim in a petition may
   result in it being forever barred. See 28 U.S.C. §2254(b) (successive petitions). If petitioner is
23
   aware of any claim not included in his petition, he should notify the court of that as soon as
   possible, preferably in a motion to amend his petition to add the claim.
 1         IT IS FURTHER ORDERED that the Clerk is directed to:

 2            •   FILE and ELECTRONICALLY SERVE the petition (ECF No. 1-1) on the

 3                respondents; and

 4            •   ADD Aaron D. Ford, Nevada Attorney General, as counsel for respondents.

 5         IT IS FURTHER ORDERED that respondents must file a response to the petition

 6 within 90 days of service of the petition. Petitioner will then have 45 days from service of

 7 the answer, motion to dismiss, or other response to file a reply or opposition. Any other

 8 motions will be subject to the normal briefing schedule under the local rules.

 9         Any response to the petition must comport with Habeas Rule 5. Additionally:

10     1. Any procedural defenses raised by respondents in this case must be raised together in a

11         single, consolidated motion to dismiss. In other words, the court does not wish to address

12         any procedural defenses raised herein either in seriatum fashion in multiple successive

13         motions to dismiss or embedded in the answer. Procedural defenses omitted from the

14         motion to dismiss will be subject to potential waiver.

15     2. Respondents must not file a response in this case that consolidates their procedural

16         defenses, if any, with their response on the merits, except under 28 U.S.C.

17         § 2254(b)(2) as to any unexhausted claims clearly lacking merit. If respondents do seek

18         dismissal of unexhausted claims under § 2254(b)(2): (a) they must do so within the single

19         motion to dismiss, not in the answer, and (b) they must specifically direct their argument

20         to the standard for dismissal under § 2254(b)(2) set forth in Cassett v. Stewart, 406 F.3d

21         614, 623–24 (9th Cir. 2005). In short, no procedural defenses, including exhaustion,

22         should be included with the merits in an answer. All procedural defenses, including

23         exhaustion, must instead be raised by motion to dismiss.


                                                    2
 1   3. In any answer filed on the merits, respondents must specifically cite to and address the

 2      applicable state-court written decision and state-court record materials, if any, regarding

 3      each claim within the response as to that claim; and

 4   4. Respondents must file a set of state court exhibits relevant to the response filed to the

 5      petition. Those exhibits must be filed chronologically and be accompanied by a separate

 6      index of exhibits identifying the exhibits by number. The CM/ECF attachments that are

 7      filed must be identified by the number or numbers of the exhibits in the attachment. The

 8      purpose of this provision is to allow the court and any reviewing court thereafter to

 9      quickly determine from the face of the electronic docket sheet which numbered exhibits

10      are filed in which attachments. Respondents must send courtesy copies of all pleadings

11      and exhibit lists in this case to the Clerk of Court, 400 S. Virginia St., Reno, NV, 89501,

12      directed to the attention of “Staff Attorney” on the outside of the mailing address label.

13              Dated: January 15, 2020

14                                                     _________________________________
                                                          Jennifer A. Dorsey
15                                                        United States District Judge

16

17

18

19

20

21

22

23



                                                  3
